

Exhibit 10.37




RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
2014 OMNIBUS INCENTIVE PLAN
This Award Agreement (this “Restricted Share Agreement”), dated as of January 5,
2018 (the “Date of Grant”), is made by and between Brookdale Senior Living Inc.,
a Delaware corporation (the “Company”), and Daniel A. Decker (the
“Participant”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Brookdale Senior Living Inc. 2014 Omnibus Incentive Plan
(as amended and/or restated from time to time, the “Plan”). Where the context
permits, references to the Company shall include any successor to the Company.


WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) has awarded the Participant shares of restricted stock
that are subject to performance-based vesting conditions, subject to the
Participant’s agreement to the terms and conditions set forth in this Restricted
Share Agreement; and


WHEREAS, the performance targets applicable to the shares have been previously
established by the Compensation Committee and are set forth on Exhibit A hereto.


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
1.    Grant of Restricted Shares. The Company hereby grants to the Participant
26,245 shares of Common Stock (such shares, the “Restricted Shares”), subject to
all of the terms and conditions of this Restricted Share Agreement and the Plan.
2.    Lapse of Restrictions.
(a)    Vesting.
(i)     General. Subject to the provisions set forth below, the restrictions on
transfer set forth in Section 2(b) hereof shall lapse, and up to 100% of the
Restricted Shares may vest, on December 31, 2018 (the “Vesting Date”), subject
to satisfaction of the performance condition and the service condition set forth
below. The exact percentage vesting will be determined by the degree to which
the performance targets based on the Common Stock Price have been met, in
accordance with the schedule set forth on Exhibit A hereto. For purposes of this
Agreement, “Common Stock Price” means the volume weighted average price per
share of Common Stock reported on the New York Stock Exchange (or such other
national securities exchange upon which the Common Stock is then traded) for the
fifteen consecutive trading days immediately preceding the earlier to occur of
(i) the date on which Participant ceases to serve as Executive Chairman of the
Board of Directors of the Company or (ii) December 31, 2018 (such earlier date,
the “Testing Date”). Any Restricted Shares for which the foregoing performance
condition is not met as of the Testing Date shall be forfeited as of the Testing
Date. Except as otherwise specifically set forth herein, vesting on the Vesting
Date is subject to the continued service of the Participant as a director or as
an employee of the Company or one of its Subsidiaries or Affiliates as of the
Vesting Date. Notwithstanding the foregoing, upon the occurrence of a Change in
Control, provided the Participant is providing service as a director or as an
employee of the Company or one of its Subsidiaries or Affiliates as of such
date, the


1



--------------------------------------------------------------------------------




restrictions on transfer set forth in Section 2(b) hereof with respect to the
Restricted Shares then outstanding and subject to vesting shall immediately
lapse and such Restricted Shares shall be fully vested effective upon the date
of the Change in Control. Notwithstanding anything herein to the contrary, no
fractional shares shall be issuable upon any vesting date. With respect to all
Restricted Shares, the Participant shall be entitled to receive, and retain, all
ordinary and extraordinary cash and stock dividends which may be declared on the
Restricted Shares with a record date on or after the Date of Grant and before
any forfeiture thereof (regardless of whether a share later vests or is
forfeited).
(ii)     Following Certain Terminations of Service. Subject to the following
sentence, upon such time that Participant’s service both as a director and as an
employee of the Company has been terminated for any reason, any Restricted
Shares as to which the restrictions on transferability described in this Section
shall not already have lapsed shall be immediately forfeited by the Participant
and transferred to, and reacquired by, the Company without consideration of any
kind and neither the Participant nor any of the Participant’s successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such Restricted Shares.
Notwithstanding the foregoing or any provision hereof to the contrary, in the
event that the Participant’s service both as a director and as an employee of
the Company is terminated by death or Disability on or prior to the Vesting
Date, then any Restricted Shares then outstanding that are not vested as of the
date of such termination shall immediately vest.
(b)    Restrictions. Until the restrictions on transfer of the Restricted Shares
lapse as provided in Section 2(a) hereof, or as otherwise provided in the Plan,
no transfer of the Restricted Shares or any of the Participant’s rights with
respect to the Restricted Shares, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted. Unless the Administrator determines
otherwise, upon any attempt to transfer Restricted Shares or any rights in
respect of Restricted Shares before the lapse of such restrictions, such
Restricted Shares, and all of the rights related thereto, shall be immediately
forfeited by the Participant and transferred to, and reacquired by, the Company
without consideration of any kind.
3.    Adjustments. Pursuant to Section 5 of the Plan, in the event of a change
in capitalization as described therein, the Administrator shall make such
equitable changes or adjustments, as it deems necessary or appropriate, in its
discretion, to the performance-vesting goals set forth in subsection 2(a)(i) and
to the number and kind of securities or other property (including cash) issued
or issuable in respect of outstanding Restricted Shares.
4.    Legend on Certificates. The Participant agrees that any certificate issued
for Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):




2



--------------------------------------------------------------------------------




THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”)
AS SET FORTH IN THE BROOKDALE SENIOR LIVING INC. 2014 OMNIBUS INCENTIVE PLAN AND
A RESTRICTED SHARE AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
BROOKDALE SENIOR LIVING INC., COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
5.    Certain Changes. The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan and Section 18 hereof, no action under this
Section shall adversely affect the Participant’s rights hereunder.
6.    Notices. All notices and other communications under this Restricted Share
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties, as follows: (i) if to the Company, at
Brookdale Senior Living Inc., 111 Westwood Place, Suite 400, Brentwood, TN
37027, Facsimile: (615) 564-8204, Attn: General Counsel and (ii) if to the
Participant, using the contact information on file with the Company. Either
party hereto may change such party’s address for notices by notice duly given
pursuant hereto.
7.    Securities Laws Requirements. The Company shall not be obligated to
transfer any Common Stock to the Participant free of the restrictive legend
described in Section 4 hereof or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended (the “Securities Act”) (or any other federal
or state statutes having similar requirements as may be in effect at that time).
8.    No Obligation to Register. The Company shall be under no obligation to
register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.
9.    Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Shares by any holder
thereof in violation of the provisions of this Restricted Share Agreement will
be valid, and the Company will not transfer any of said Restricted Shares on its
books nor will any of such Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.




3



--------------------------------------------------------------------------------




10.    Taxes.
(a)    If the Company is required to withhold tax upon the vesting of Restricted
Shares, the Participant shall pay to the Company promptly upon request, and in
any event at the time the Participant recognizes taxable income with respect to
such Restricted Shares (or, if the Participant makes an election under Section
83(b) of the Code in connection with such grant), an amount equal to the taxes
the Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares. In lieu of paying such amount to the Company,
the Participant may satisfy the foregoing requirement by, on or before the date
such amount is due, either (i) electing to have the Company withhold from
delivery of Shares or other property, as applicable, or (ii) with the approval
of the Administrator, in its sole discretion, delivering already owned
unrestricted shares of Common Stock, in each case having a value equal to the
minimum amount of tax required to be withheld. Such shares shall be valued at
their Fair Market Value on the date as of which the amount of tax to be withheld
is determined. Fractional share amounts shall be settled in cash.
(b)    If the Company is not required to withhold tax upon the vesting of
Restricted Shares, the Participant shall be solely responsible for the payment
of any applicable taxes, including but not limited to, estimated taxes and
self-employment taxes, as well as any interest or penalties which may be
assessed, imposed or incurred with respect to such Restricted Shares.
(c)    The Participant may make an election under Section 83(b) of the Code to
recognize taxable income with respect to the Restricted Shares on the Date of
Grant. The Participant shall promptly notify the Company of any such election
made pursuant to Section 83(b) of the Code. A form of such election is attached
hereto as Exhibit B.
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT’S BEHALF.


4



--------------------------------------------------------------------------------




The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change.
11.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
12.    Governing Law. This Restricted Share Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.
13.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Shares and this Restricted Share
Agreement shall be subject to all terms and conditions of the Plan.
14.    Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Participant hereunder without his
or her consent. Headings to Sections of this Restricted Share Agreement are
intended for convenience of reference only, are not part of this Restricted
Share Agreement and shall have no effect on the interpretation hereof.
15.    Survival of Terms. This Restricted Share Agreement shall apply to and
bind the Participant and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors.
16.    Rights as a Stockholder. The Participant shall have no right with respect
to Restricted Shares to vote as a stockholder of the Company during the period
in which such Restricted Shares remain subject to a substantial risk of
forfeiture.
17.    Agreement Not a Contract for Services. Neither the Plan, the granting of
the Restricted Shares, this Restricted Share Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.
18.    Authority of the Administrator. The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Share Agreement (including, without limitation, the authority to determine
whether, and the extent to which, any performance-vesting goals have been
achieved). Pursuant to the terms of the Plan, the Administrator shall also have
full authority to make equitable adjustments to any performance-vesting goals in
recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.


5



--------------------------------------------------------------------------------




The determination of the Administrator as to any such matter(s) set forth in
this Section 18 shall be final, binding and conclusive.
19.    Representations. The Participant has reviewed with the Participant’s own
tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Share Agreement. The Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Participant understands that he or she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Restricted Share Agreement.
20.    Severability. Should any provision of this Restricted Share Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Share
Agreement. Moreover, if one or more of the provisions contained in this
Restricted Share Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provision or provisions in any other
jurisdiction.
21.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Share Agreement. The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.


[Signature Page to Follow]


6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement as of the day and year first above written.


BROOKDALE SENIOR LIVING INC.




By: /s/ T. Andrew Smith                
Name: T. Andrew Smith
Title: President and Chief Executive Officer




Daniel A. Decker


/s/ Daniel A. Decker                
Participant






7



--------------------------------------------------------------------------------





EXHIBIT A


Vesting of the Restricted Shares will be dependent upon the Common Stock Price
calculated in accordance with Section 2(a)(i) of the Restricted Share Agreement,
as set forth in the grid below.


[Intentionally Omitted]


Vesting will not be interpolated between these levels.





--------------------------------------------------------------------------------




NOTE: Should you wish to make an election under Section 83(b), please contact
the
Compensation Department


EXHIBIT B
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:


1.    The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:


NAME OF TAXPAYER:                                     


NAME OF SPOUSE:                                     


ADDRESS:                                         


IDENTIFICATION NO. OF TAXPAYER:                             


IDENTIFICATION NUMBER OF SPOUSE:                         


TAXABLE YEAR:                                     


2.    The property with respect to which the election is made is described as
follows:


_______ shares of Common Stock, par value $.01 per share, of Brookdale Senior
Living Inc. (“Company”).


3.    The date on which the property was transferred is: ________________, 20__.


4.    The property is subject to the following restrictions:


The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions in such agreement.


5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $ ______________.


6.     The amount (if any) paid for such property is: $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________, 20__            
Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _________________, 20__            
Spouse of Taxpayer



